 

 

INCENTIVE PROGRAM DOCUMENT

Defined Positions of Officers and Directors

Fiscal Year 2001

APPROVALS

_________________________

Jay Trungale, President, CEO Date

 

 

_________________________________

Employee Name (please print)



 

 

__________________________________

Employee Signature of Acknowledgement



Effective: October 30, 2000

Supersedes: All previously stated and/or implied compensation and incentive
plans.

This compensation plan is applicable to all Corporate (or non-operating)
Officer-level positions and selected Director-level positions within VICORP
Restaurants, Inc. (hereafter referred to as VICORP). Attachment A to this Plan
Document details the defined positions. This plan defines the method of
compensation for the period beginning October 30, 2000 and ending October 28,
2001.

BASE COMPENSATION

 A. Base compensation is defined as that compensation paid bi-weekly. Where
    applicable, vacation and holiday pay will be predicated upon the base
    compensation rate.
 B. Base compensation will be determined based upon using the approval salary
    wage ranges as a guideline.
 C. Participants in this program will be reviewed on an annual basis and any
    adjustments to the base rate will be based upon overall performance and wage
    range placement. Any merit increase approved must be such that the resulting
    salary is within the wage range for the position. The Compensation Committee
    of VICORP's Board of Directors must approve officer compensation.

BONUS PROGRAM

General.
Participants are eligible by virtue of assignment to an officer or director
level position that is not eligible for any other Incentive Program (i.e.,
field). A list of approved bonus eligible positions for FY'01 is detailed on
Attachment A. The bonus program is predicated upon achievement of overall VICORP
performance against a set baseline Earnings Before Interest and Taxes (E.B.I.T.)
target. NOTE: E.B.I.T. will be computed in accordance with Generally Accepted
Accounting Principles.
Bonus.
The bonus plan is established based upon attainment of E.B.I.T. For Fiscal Year
2001, Target E.B.I.T. is $21,516.00 (which is
before
payment of bonuses).
Distribution of Bonus

Eligible individuals participate in the bonus based upon:

 1. The target bonus percentage assigned to the position; and,
 2. The attainment of the E.B.I.T. Target.

The following chart summarizes the method of payout.

% Of E.B.I.T.

% Of Target

 

Payout %

   

Target Attained

Payout

Level 1

Level 2

Level 3

Level 4

           

80%

25%

8.75%

7.5%

6.25%

3.75%

85%

45%

15.75%

13.5%

11.25%

6.75%

90%

65%

22.75%

19.5%

16.25%

9.75%

95%

85%

29.75%

25.5%

21.25%

12.75%

100%

100%

35%

30%

25%

15%

105%

110%

38.5%

33%

27.5%

16.5%

110%

120%

42%

36%

30%

18%

115%

130%

45.5%

39%

32.5%

19.5%

120%-greater

140%

49%

42%

35%

21%



The targeted bonus percentages assigned to positions are as follows:



Corporate Executive Vice President and higher

35%

Sr. Vice Presidents

30%

Vice President

25%

Defined Director-level Positions

15%





These percentages are applied to the incumbent's base salary as of January 1,
2001.

Individual participants will be advised of their eligibility and their target %.

PAYMENT OF BONUSES

 A. Bonus payments will be made within 90 days following the end of the fiscal
    2001 close.

Payments are subject to normal tax withholding and are paid via the payroll
system. Bonus eligible participants must be actively employed at the end of the
fiscal year to be eligible for payment.

GENERAL CONDITIONS

 A. This Plan does not constitute a contract of employment and does not in any
    way diminish or limit VICORP Restaurants, Inc. to terminate the employment
    of any individual at will, at any time, and at its sole discretion.
 B. Management may, at its discretion and at any time, change, modify, amend or
    discontinue this Plan without advance notification.
 C. Neither this, nor any other document, is intended to be construed as a
    guarantee of employment nor a guarantee base of incentive compensation.
    Compensation targets are often expressed in terms of annual dollars for ease
    of communication. In no way should annualized salary targets be construed as
    "promises to pay" or entitlements.
 D. The Corporation's audited financial statements serve as the documents
    against which bonus is earned and computed.
 E. Initial participation (by virtue of assignment to a bonus-eligible position)
    will be pro-rated based upon the number of full months the incumbent is in a
    bonus-eligible position.
 F. Transfers from a bonus-eligible position to a non-bonus eligible position
    during the course of the fiscal year will result in no bonus consideration
    for that fiscal year.
 G. Should there be an extraordinary event such as an acquisition, merger,
    divestiture, extraordinary expenses, etc. that positively, negatively, or
    materially affects E.B.I.T., the E.B.I.T. threshold numbers will be
    reevaluated.